WISS, Judge
(concurring in the result):
13. As is clear from that portion of appellant’s testimony that is quoted by the Chief Judge, appellant was advised by the Finance Clerk that it made no difference what appellant entered on the form because “the forms were never checked anyway.” In my view, this evidence fairly raised the defense of mistake of fact regarding whether appellant subjectively intended to deceive. The majority’s apparent sole focus on whether appellant intended to falsify is not dispositive of this issue.
14. I concur in affirming the decision below, however, because I am satisfied that appellant suffered no prejudice from the failure of the military judge to instruct in this regard, in view of the members’ rejection of appellant’s mistake-of-fact defense relating to the larceny offense.